Citation Nr: 0521908	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-12 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD


Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.  He had service in the Republic of Vietnam from July 
1969 to July 1970.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

The veteran testified before a Veterans Law Judge (VLJ), at a 
hearing at the RO in May 2005.  A transcript of that hearing 
is in the file.

The issues of entitlement to service connection for a low 
back disorder and PTSD are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his present appeal by correspondence 
dated in July 2001, October 2004, and February 2005.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2004).  For 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  In the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search.  38 C.F.R. § 3.159(c)(2).

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).

a.  Low back disorder.  Service medical records reveal that 
the veteran was treated for a right shoulder separation and 
given 6 weeks of limited duty in June 1969.  In June 1970, 
while in Vietnam, he reported injuring himself lifting 98-
pound artillery shells.  He had 3 days of pain, tenderness, 
and swelling in the left inguinal area.  The impression was 
probable hernia.  In January 1971 he was seen for complaints 
of back pain, and when he was examined prior to release from 
service later that month he reported a history of recurrent 
back pain.

The post service private medical records reveal a history of 
chronic lower back complaints from about December 1984 to the 
present time.  In February 1987 he was treated for 
lumbosacral strain and placed on medical leave from Whirlpool 
Corporation.  He was also seen in March 1992 for back strain. 

In an October 1999 clinical record, the veteran reported that 
he strained his back "humpin 155 rounds" in Vietnam.

An August 2000 MRI revealed disc degeneration and bulging at 
L4-5 and L5-S1.   
In an October 2000 neurosurgery consultation he reported low 
back pain beginning in service.  He had 4 or 5 back injuries 
over the next 31 years.   The veteran apparently underwent a 
laminectomy in March 1996.

VAMC records dated in August 2001 reveal treatment for low 
back pain with left lower extremity radiculopathy.  He 
received trigger point injections of the lower back and left 
sacroiliac joint.

The veteran has not provided VA with the dates of all of his 
post-service treatment or identified all the physicians from 
whom he sought treatment.  This information would be helpful 
in establishing continuity of back problems after his release 
from service.  Therefore, the Board finds that additional 
assistance should be provided to the veteran to attempt and 
obtain such information prior to appellate review.

The veteran offered testimony in May 2005 that he injured his 
back in Vietnam.  A medic thought he had a hernia.  He did 
not see a doctor because he was in a combat zone.  He has had 
back problems since that time.  When he was examined prior to 
discharge his back was not checked by any doctors.  He 
returned to his job at Whirlpool where he had worked prior to 
service.  He was not given a new examination when he was 
rehired.  He did not see a physician until the late 1970s or 
early 1980's. 

The veteran had not been afforded any recent VA examination 
for his back disorder.  Therefore, the Board finds that a 
remand is necessary for the veteran to be accorded an 
examination.  Moreover, in order to make certain that all 
records are on file, while the case is undergoing other 
development, a determination should be made as to whether 
there has been recent medical care and whether there are any 
additional records that should be obtained.  

b.  PTSD.   In a September 1999 VAMC mental health 
consultation, the examiner noted that the veteran reported 
that he had been in the Army from 1969 to 1970 and was in 
combat in Vietnam as an artilleryman.  He had been a corporal 
in artillery and his assistant gunner had been "strung out 
on dope" during an attack one night.  He had stuff stolen 
from him by his peers and they plotted to kill him.  During 
his first marriage he went to the VA clinic in the 1980s and 
was given nerve pills and antidepressants.  He was told that 
he had "Vietnam syndrome."  He stopped drinking after that 
and got a divorce.  His depression subsequently got better.  
His second marriage lasted a year.  He denied any other 
history of mental illness or substance use disorder.  The 
diagnosis was major depression, recurrent, putative PTSD, 
probable personality disorder due to marital stress and 
conflict at work.  GAF 50.  

In an October 1999 VAMC mental health consultation, the 
examiner noted that the veteran was being treated for major 
depression and possible "Viet Nam syndrome." The veteran's 
military history related to Vietnam was sketchy.  He could 
provide no date of entry or departure date from Vietnam.  He 
said he had served with a 155 battery either organic or 
attached to the 101st.  He could not recall the names of any 
of the firebases he had been assigned to or of his rear area.  
He reported being in combat only one time and described an 
occurrence in which his firebase was attacked resulting in 92 
enemy killed and the loss of one GI when an illumination 
round came down on his head and he recalled seeing the "fins 
sticking out."  He also reported seeing wounded enemy killed 
and enemy being thrown from helicopters.  Additionally he 
reported to his lieutenant that men had failed to do their 
duty because of excessive marihuana use, indicating that this 
resulted in him being threatened with death.  When he was 
leaving his area to depart from Vietnam, they sent "a black 
GI" to kill him but he talked his way out of it.  The 
diagnosis was major depression by history.  The examiner 
opined that the veteran's self report was insufficient to 
diagnose the presence of PTSD 

In a December 1999 VAMC mental health consultation, the 
examiner noted that the veteran talked mostly about work 
related issues.  He was concerned about loss of sex drive, 
family conflicts, and general absence of drive.  He noted 
that he received a request from the VARO for specific 
information about his Vietnam combat tour.  He began writing 
a report and it brought back a lot of memories.  The 
diagnosis was major depression, r/o (rule out) possible PTSD.  
The examiner opined that the fact that the veteran was 
seeking compensation for PTSD complicated the assessment of 
the presence of PTSD.  The reports of problems/issues 
associated with his combat tour were not of the 
frequency/intensity which was usually associated with a 
diagnosis of PTSD.  He was also diagnosed with a possible 
personality disorder, mixed with paranoid avoidant features 
predominating.  A GAF of 55 was assigned and the examiner 
noted that the veteran's major depression was of a moderate 
intensity.

By rating action in January 2000 service connection was 
denied for PTSD.  In making that determination the RO noted 
the veteran had not been able to provide specific details 
necessary to allow the service department to verify his 
stressor incidents.  In addition he did not have a confirmed 
diagnosis of PTSD.

VA medical records dated in June 2001 reflect a diagnosis of 
PTSD by Dr. Kleitsch, psychologist.

The veteran offered testimony in May 2005 that his unit came 
under attack in Vietnam and his unit killed 96 Vietnamese.  
The gunner on his artillery piece was high on marihuana and 
laid down during the attack.  He had to kick him to get up 
and help load the gun.  The next morning he saw a helicopter 
blow up killing both soldiers on board.  He saw a black 
soldier killed when a mortar round hit him in the head.  He 
believed the attack took place during the summer of 1970.  A 
VA doctor between 1985 to 1987 thought that he had "Vietnam 
syndrome."  He first sought treatment for PTSD in the 1990s.

In May 2005, prior to the hearing, the RO received a medical 
record from the Richard F. Murphy, Jr., Ph.D., who offered a 
diagnosis of PTSD, chronic, and major depression, deferred.  
He assigned a GAF of 50 and noted combat stress as the cause 
of the PTSD.

While a diagnosis of PTSD has been made in this case, the 
diagnosis lacks adequate reference to the stressors and other 
grounds upon which the diagnosis was based.  The record does 
not contain sufficient evidence for VA to make a decision on 
the claim.  As it is not clear whether the veteran engaged in 
combat, his alleged stressors must be verified by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  
In his various statements and testimony in May 2005, the 
veteran alleged that while he was in Vietnam, his firebase 
was attacked resulting in over 90 enemy soldiers killed.  One 
American soldier was killed by a mortar round.  The United 
States Court of Appeals for Veterans Claims has held that a 
mortar/rocket attack may in some cases be a satisfactory 
stressor for PTSD.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  Because the veteran has not provided detailed 
information sufficient to verify a claimed stressor through 
the U.S. Armed Services Center for Unit Records Research 
(CURR), no attempt to verify has yet been made.  

The RO should request the veteran to provide sufficient 
detailed information to permit stressor verification through 
CURR.  The veteran is advised that this information is 
vitally necessary to obtain supportive evidence of the 
stressful events and that he must be as specific as possible 
because without such details an adequate search for verifying 
information cannot be conducted.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
identify all sources of medical treatment 
for his low back disorder and any 
psychiatric disorders from February 1971 
to the present, which are not already in 
the claims file.  The veteran should be 
requested to provide information 
concerning his back problems and any 
psychiatric disorders after his release 
from service, to include information 
concerning when he first sought treatment 
as well as details concerning any 
subsequent treatment.  The RO should 
obtain copies of the medical records (not 
already in the claims folder) from all 
identified sources.

2.  The RO should obtain copies of 
pertinent pages from the service 
personnel records for the veteran, to 
include information as to dates, places, 
and units of assignment.

3.  The veteran should be asked to 
provide the names of the firebases to 
which he had been assigned.  He should be 
asked to provide additional details 
concerning the time his firebase was 
attacked resulting in 92 or more enemy 
soldiers killed and the loss of one GI, 
to include the month and year of this 
event.  He should also be asked to 
provide detailed information as to any 
other stressful event(s) he experienced 
during his service.

4.  If the veteran provides sufficient 
information to permit CURR to conduct 
meaningful research, the RO should 
forward the veteran's statements 
regarding alleged PTSD stressors, as well 
as copies of his service personnel 
records and any other relevant evidence, 
to CURR, and request that CURR attempt to 
verify the alleged stressors.

5.  If CURR is able to provide 
information verifying a claimed stressor, 
the veteran should be scheduled for a 
psychiatric examination to ascertain the 
nature and etiology of any acquired 
psychiatric disorder.  The RO should 
specify the stressor(s) it has determined 
are corroborated by the evidence of 
record, and instruct the examiner that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms, 
and whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The claims folder should be 
furnished to the examiner.

6.  The veteran should be afforded an 
examination by an appropriate specialist 
to obtain an opinion as to the 
probability that he has a low back 
disorder that began during his military 
service or is related to such service.  
The examiner is requested to review all 
pertinent records associated with the 
claims folder, including the veteran's 
service medical records and post-service 
medical records, and obtain a detailed 
medical history from the veteran.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner should offer an opinion as to 
whether there is at least a 50 percent 
probability or greater that the veteran 
has a back disability that began during 
his period of active service from 
February 1969 to February 1971 or is 
related to any incident of such service.  
If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.

7.  After ensuring that any other 
necessary development has been completed, 
the RO should readjudicate the claims for 
service connection for a low back 
disorder and PTSD.  If the decision 
remains adverse to the veteran, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to this Board for the purpose of 
appellate disposition, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

